Citation Nr: 1007482	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  08-00 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk




INTRODUCTION

The Veteran had active duty from November 1968 to June 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Indianapolis, 
Indiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the record reveals a matter that needs 
clarification before a decision can been entered in this 
appeal.

Review of the service treatment records (STRs) reveals a 
history of difficulty hearing in the right ear in August 
1969.  No particular findings are made.  The STRs reveal no 
further reference to hearing, and on a history provided at 
separation from service, the appellant denies hearing loss.

Nevertheless on examination for separation from service, what 
appear to be and are described by a current examiner as 
essentially normal hearing results, result in a finding of 
bilateral hearing loss.  When examined in 2007 by the VA, the 
examiner noted that no hearing loss was shown at separation, 
but does not reconcile those findings with the diagnosis.  It 
is possible that the examiner did not note the diagnosis 
section of the report.  As such, clarification is needed.  It 
is noted, for informational purposes, that the provisions of 
38 C.F.R. § 3.385 are not for application to in-service 
findings.  See Hensley v. Brown, 5 Vet. App. 155 (1993).



Accordingly, the case is REMANDED for the following actions:

1.  The claims folder should be forwarded 
to an audiometric examiner for review.  
The examiner should review the STRs and 
the post-service treatment records and 
respond to the following:

(a)	Is there evidence of current 
hearing loss disability for VA 
purposes?
(b)	Is there evidence of hearing loss 
in service?  If so, please describe the 
findings that lead to this conclusion.  
If not please indicate whether the 
diagnosis of bilateral defective 
hearing at separation can be reconciled 
with the findings recorded or whether 
that finding appears to have been 
entered in error.
(c)	If there is evidence of hearing 
loss in service, is it more likely than 
not (50 percent chance or greater) that 
any current hearing loss is related to 
any in-service occurrence or event.
(d)	Is there any relationship between 
service and current complaints of 
tinnitus?

If the above questions cannot be answered 
without an additional examination, such 
examination should be scheduled.

2.  Thereafter, the matter should be 
readjudicated by the AMC/RO.  To the 
extent benefits sought on appeal are not 
granted, the appellant and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.  The case should then be 
returned to the Board for further 
appellate consideration, to the extent 
such action is in order.  The Board 
intimates no opinion as to the ultimate 
outcome in this case by the action taken 
herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




